Title: From George Washington to Lewis Pintard, 9 December 1780
From: Washington, George
To: Pintard, Lewis


                        
                            Sir
                            Head Quarters New Windsor 9th Decemr 1780
                        
                        I am exceedingly sorry to find by your letter to Mr Tilghman that you decline going into New York as Agent
                            for Prisoners, as your family have come out—Should you persist in your determination, I shall be much obliged to you to
                            recommend a proper person to me—Genl Irvine and the Gentlemen who came out with him mention a Mr Bogart who is in their
                            opinion qualified for the business—but you may perhaps be better acquainted with him. I shall be glad of your opinion of
                            him, if you decline the Office. I am &c.
                    